Order entered July 20, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00447-CR

                          EX PARTE DONTE TAYLOR

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-02294-2021

                                       ORDER

      Before the Court is appellant’s July 14, 2021 unopposed first motion to

extend the time to file his brief. In his motion, appellant points out the clerk’s

record has not been timely filed. Accordingly, we GRANT appellant’s motion and

ORDER the following relief.

      We extend the time to file the clerk’s record and ORDER the Collin County

District Clerk to file the clerk’s record on or before August 2, 2021.

      We ORDER appellant’s brief filed by August 23, 2021. We ORDER the

State to file its brief by September 13, 2021. If appellant desires to file a reply

brief, it must be filed within ten days after the filing of the State’s brief. After the
record and briefs are filed, the Court will notify the parties by letter of the

submission date and panel.

      We DIRECT the Clerk to send copies of this order to the Honorable Andrea

Thompson, Presiding Judge, 416th Judicial District Court; Lynne Finley, Collin

County District Clerk; and counsel for all parties.




                                               /s/    DENNISE GARCIA
                                                      JUSTICE




                                         –2–